tcmemo_2012_151 united_states tax_court guillermo gonzalez petitioner v commissioner of internal revenue respondent docket no 20576-10l filed date guillermo gonzalez pro_se jeffrey d heiderscheit for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced under sec_6320 and sec_6330 in response to a notice_of_determination sustaining the filing of a notice_of_federal_tax_lien to secure petitioner’s unpaid federal_income_tax liabilities for and the issue for decision is whether there was an abuse_of_discretion by the internal_revenue_service in sustaining the filing of the lien all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas when he filed his petition during through petitioner operated numerous businesses and owned multiple commercial properties petitioner failed to file timely his federal_income_tax returns for and in early the internal_revenue_service commenced an examination of petitioner’s liability for which expanded to and when petitioner’s failure_to_file returns for those years was discovered the examination was conducted by revenue_officer joel resendez petitioner was initially aided in relation to the examination by a notary public lorenzo lopez lopez sat down on numerous occasions with resendez and the two of them worked diligently in reviewing canceled checks and invoices to determine expenses properly allocated to various rental properties and businesses resendez reconstructed income using information provided by petitioner and prepared but unfiled tax returns for and resendez also met with petitioner and discussed with him various unsuccessful business ventures including one involving a convention center resendez told petitioner that because of the inadequate records it was necessary to reconstruct both income and expenses resendez explained his methodology his findings and petitioner’s options if he did not agree with the findings of the examination because petitioner primarily spoke spanish and resendez was fluent in spanish the explanations were given to petitioner in spanish before the examination was completed lopez left texas because of personal problems lopez took with him some of petitioner’s documents resendez prepared forms income_tax examination changes for and petitioner signed the form_4549 for on date and the form_4549 for and on date petitioner did not pay the income_tax shown on the forms on date petitioner submitted an offer-in-compromise for his tax_liabilities and statutory additions to tax for through on date the offer-in-compromise was rejected because a revenue_officer determined that petitioner could pay his liabilities in full on date a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 was sent to petitioner with respect to and petitioner filed a form request for a collection_due_process or equivalent_hearing a hearing was held on date petitioner and his then representative disputed the underlying liabilities and discussed collection alternatives petitioner was told that collection alternatives could not be considered until he submitted financial information on date petitioner submitted amended returns on form sec_1040x amended u s individual_income_tax_return for and the returns were reviewed by the internal_revenue_service office of appeals but they were not accepted because of the absence of substantiating documents after reviewing the financial information submitted by petitioner the appeals settlement officer concluded that petitioner had dollar_figure in equity and could pay the dollar_figure then-outstanding tax_liability in a notice_of_determination sent date the filing of the lien was sustained opinion sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made see sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 requires the secretary to send written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to an administrative collection_due_process cdp hearing on the matter the hearing generally shall be conducted consistent with procedures set forth in sec_6330 d e and g see sec_6320 under sec_6330 a taxpayer may raise any relevant issue at a cdp hearing including challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in- compromise a taxpayer is expected to provide all relevant information requested by the appeals_office for its consideration of the facts and issues involved in the hearing see sec_301_6320-1 sec_301_6330-1 proced admin regs challenges to the underlying tax_liability may be raised during the cdp hearing only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability see sec_6330 to dispute the underlying liability a taxpayer must properly raise the merits of the underlying liability as an issue during the cdp hearing see 129_tc_107 sec_301_6320-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer challenges the underlying tax_liability but fails to present the appeals_office with any evidence with respect to that liability after being given reasonable opportunity to present such evidence see sec_301_6320-1 q a-f3 proced admin regs for purposes of sec_6330 a taxpayer who has waived the right to challenge the proposed assessments by signing form_4549 is deemed to have had the opportunity to dispute the underlying tax_liability and is precluded by that waiver from challenging the underlying tax_liability in the cdp hearing or before this court 117_tc_324 see also lance v commissioner tcmemo_2009_129 petitioner contended during the administrative proceedings and in the petition in this case that he should not be bound by the forms that he signed because he did not understand english did not know his rights and was pressured to sign the forms the appeals settlement officer considered that claim and learned that the examiner resendez had communicated with petitioner in spanish nonetheless she also considered the amended returns but did not accept them because of the absence of substantiating documents petitioner testified at trial through an interpreter but he did not contend that he could not understand explanations that resendez gave him his testimony repeated claims of losses that had been considered by resendez and by the appeals settlement officer but were disallowed to the extent that they were not substantiated petitioner claims various losses in general terms but he admits that he lacks any documentation not previously provided to resendez or to the appeals settlement officer even if petitioner were entitled to dispute the underlying liabilities his testimony would be insufficient to overturn the results of the examination as reflected in the forms that he signed resendez testified that he had conversations with petitioner in spanish throughout the course of the examination that he explained his findings and how they were derived and that he explained petitioner’s alternatives to signing the forms petitioner did not contradict resendez’s testimony where the underlying liabilities are neither properly in issue nor successfully challenged we review the determination of the office of appeals for abuse_of_discretion to wit we decide whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 petitioner has not shown that the determination of his ability to pay is erroneous or that sustaining the lien filing was arbitrary capricious without sound basis in fact or law or otherwise an abuse_of_discretion to the contrary this is a case where the lien appears necessary to secure the interests of the government for the foregoing reasons the notice_of_determination will be sustained and decision will be entered for respondent
